Citation Nr: 0818320	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO. 05-11 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by fatigue.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dementia, claimed as memory loss.

3. Entitlement to service connection for disability 
manifested by pain in multiple muscles and joints.

4. Entitlement to service connection for gastrointestinal 
disability.

5. Entitlement to service connection for a rating in excess 
of 40 percent for spondylolysis and degenerative changes of 
the lumbar spine.

6. Entitlement to restoration of a 10 percent disability 
rating for a skin rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had active duty for training from January to June 
1990 and served on active duty from September 1990 to May 
1991. The veteran served in Southwest Asia from October 31, 
1990 to April 27 1991.

The veteran is in receipt of a total disability evaluation 
based on individual unemployability, effective November 2005.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions in August 2004.

In March 2008, the veteran had a video conference with the 
undersigned Veterans Law Judge. A transcript of that 
conference has been associated with the claims file.

The issue of entitlement to service connection for disability 
manifested by multiple muscle and joint pain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. During his video conference on March 13, 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeal with 
respect to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for chronic fatigue syndrome.

2. During his video conference on March 13, 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeal with 
respect to the issue of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for dementia, claimed as memory loss.

3. During his video conference on March 13, 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
notified the Board that he wished to withdraw his appeal with 
respect to the issue of entitlement to a rating in excess of 
40 percent for his service-connected spondylolysis and 
degenerative changes of the lumbar spine.

4. Objective indications of chronic gastrointestinal 
disability have not been demonstrated.

5. The veteran's skin rash is analogous to an unstable scar. 


CONCLUSIONS OF LAW

1. With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection chronic fatigue syndrome, the veteran 
has met the criteria for withdrawal of his substantive 
appeal. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 
2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2. With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection dementia, claimed as memory loss, the 
veteran has met the criteria for withdrawal of his 
substantive appeal. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 and Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

3. With respect to the issue of entitlement to a rating in 
excess of 40 percent for his service-connected spondylolysis 
and degenerative changes of the lumbar spine, the veteran has 
met the criteria for withdrawal of his substantive appeal. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007). 

4. The claimed gastrointestinal disability is not the result 
of disease or injury incurred in or aggravated by service nor 
is it the result of undiagnosed illness resulting from 
service in the Persian Gulf. 38 U.S.C.A. §§ 1110, 1117, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
(2007).

5. The criteria have been met for restoration of a 10 percent 
disability rating for a skin rash. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.118, Diagnostic Code 7803 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
of entitlement to service connection for gastrointestinal 
disability, including disability manifested by diarrhea. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertained to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) 
; see also Pelegrini, 18 Vet. App. at 121. 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In May 2004, the RO provided timely notice to the veteran 
regarding the information and evidence necessary to 
substantiate service connection claims, as well as specifying 
the information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.

In November 2006, the RO notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and effective date was not 
provided to the veteran at the time he filed his claims of 
service connection and for an increased rating, such error 
was effectively harmless. Not only did the foregoing notice 
provide such information, the veteran and his representative 
submitted additional evidence and argument, and in July 2007, 
the RO readjudicated the claim. Moreover, the Board notes 
that since the claims are being denied, no disability rating 
or effective date will be assigned. Therefore, any failure to 
timely supply information and evidence necessary to establish 
an assigned rating and effective date did not result in 
prejudice to the veteran.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
service connection for gastrointestinal disability and for 
restoration of a 10 percent rating for his service-connected 
skin disorder. Indeed, with respect to those issues, it 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. He 
has not identified any outstanding evidence which could be 
used to support either of his claims. As such, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for service connection for gastrointestinal 
disability and for restoration of a 10 percent rating for his 
service-connected skin disorder. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 

Analysis

Fatigue, Memory Loss, and Low Back

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the veteran or by his authorized representative. 38 C.F.R. 
§ 20.204 (2007). 

During his March 13, 2008 video conference with the 
undersigned Veterans' Law Judge, the veteran withdrew his 
appeals with respect to the issues of whether new and 
material evidence has been received to reopen a claims of 
entitlement to service connection for disability manifested 
by fatigue and for dementia claimed as memory loss. He also 
withdrew his appeal with respect to the issue of entitlement 
to a rating in excess of 40 percent for his service-connected 
spondylolysis and degenerative changes of the lumbar spine. 
Hence, with respect to those issues. There remain no 
allegations of errors of fact or law for appellate 
consideration. The Board does not have jurisdiction to review 
those issues; and, therefore, those issues are dismissed.

Gastrointestinal Disability

The veteran contends that he has gastrointestinal disability, 
manifested primarily by diarrhea. He states that such 
disability has been present since his return from the Persian 
Gulf War; and therefore, he maintains that service connection 
is warranted, either directly or as an undiagnosed illness. 

After reviewing the evidence, however, the Board finds that 
the veteran does not have chronic objective indications of 
gastrointestinal intestinal disability. Accordingly, service 
connection is not warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

The RO has previously considered and denied the veteran's 
claim for service connection for gastrointestinal disability, 
including disability manifested by diarrhea. The case was 
last before the RO in October 1997. The veteran was notified 
of that decision, as well as his appellate rights; however, a 
notice of disagreement was not received with which to 
initiate an appeal. Therefore, that decision became final 
under the law and regulations then in effect. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1997). 

At that time, VA was authorized to compensate any Persian 
Gulf veteran suffering from a chronic illness or combination 
of undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more within a two year presumptive period following such 
service. 38 U.S.C.A. § 1117. In part, the veteran had to 
exhibit objective indications of chronic disability which by 
history, physical examination, and laboratory tests could not 
be attributed to any known clinical diagnosis. 38 C.F.R. 
§ 3.317(a)(1). 

Effective June 10, 2003, VA revised the applicable 
regulations such that a qualifying chronic disability now 
includes irritable colon syndrome. Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539, 34,542 (2003) (codified as 
revised at 38 C.F.R. § 3.317(a)(2)(B)(2) (2007). The 
presumptive period has also been extended to December 31, 
2006.

When there has been an intervening liberalization of law that 
creates a new basis of entitlement to a benefit, an otherwise 
previously and finally denied claim may be readjudicated de 
novo on the same factual basis as the previously denied 
claim. Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994). When a "provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or regulation." 
Spencer, 4 Vet. App. at 289. In such a case, there is no 
attempt to reopen the finally denied claim; rather, a 
different claim is presented for adjudication. Id 

The evidence is negative for any complaints or clinical 
findings of gastrointestinal disability at the time of the 
veteran's entry into service. Indeed, the report of his 
November 1989 service entrance examination shows that his 
abdomen and viscera were normal. 

In March 1990, the veteran was hospitalized for several days, 
in part, for gastroenteritis. However, that disability was 
reportedly acute in nature, and the veteran received no 
further treatment for gastrointestinal disability during the 
remainder of service. In fact, the report of his April 1991 
examination, prior to his release from active duty, also 
showed that his abdomen and viscera were normal.

Following his release from active duty, the veteran 
occasionally complained of nausea and diarrhea. However, 
there was no evidence of associated gastrointestinal 
disability. For example, during VA examinations in December 
1991 and October 1995, the veteran's digestive system was 
reported to be entirely normal. Although he continued to 
report intermittent diarrhea, the record remained negative 
for any competent evidence of chronic, identifiable 
gastrointestinal disability. In this regard, the report of an 
upper gastrointestinal series, performed by VA in September 
2006, was normal, as were the results of an examination 
performed by VA in November 2006. Absent competent evidence 
of current identifiable gastrointestinal disability, service 
connection is not warranted on a direct basis. 

The primary thrust of the veteran's contentions is that his 
gastrointestinal symptoms are manifestations of an 
undiagnosed illness associated with his participation in the 
Persian Gulf War. During his video conference, he testified 
that such symptoms are the result of his exposure to 
environmental factors, such as oil well fires, chemical 
agents, and contaminated water. 

As noted above, the veteran has complained of occasional 
diarrhea and nausea since service. In April 2004, a VA 
physician suggested that those complaints were related to 
undiagnosed illness. However, neither that physician nor any 
other health care provider has reported objective indications 
of chronic gastrointestinal disability. In this regard, the 
Board notes that the veteran has experience as a medical 
assistant. Therefore, his opinion carries more weight than 
that of a layman. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). Although he may sincerely believe that his 
gastrointestinal problems are associated with undiagnosed 
illness from his participation in the Persian Gulf War, his 
conclusion cannot overcome the lack of objective indications 
of chronic gastrointestinal disability Accordingly, the Board 
concludes that the veteran cannot meet the criteria for 
service connection for undiagnosed illness. 

Restoration of a 10 Percent Disability Rating for a Skin Rash

The veteran seeks restoration of a 10 percent rating for his 
service-connected skin rash. Essentially, he contends that 
such a rating had been in effect since service connection had 
been granted and that there had been no improvement in the 
associated symptomatology when the RO reduced that rating to 
noncompensable, effective January 1, 2005. Therefore, he 
maintains that the 10 percent rating should be restored.

After reviewing the record, the Board finds that the 
veteran's service-connected rash more nearly reflects the 
criteria for a 10 percent rating. Accordingly, that rating 
will be restored.

By a rating action in January 1997, the RO granted the 
veteran's claim of service connection for an undiagnosed 
illness, manifested by a skin rash, which was the result of 
his participation in the Persian Gulf War. A 10 percent 
rating was assigned, effective November 2, 1994. 

By a rating action in August 2004 (following VA examinations 
in August 2003 and May 2004), the RO proposed that the rating 
for the veteran's skin rash be reduced to noncompensable. 
That rating action was effected in October 2004 and became 
effective January 1, 2005. The veteran disagreed with that 
decision, and this appeal ensued. The veteran does not 
contend that the reduction in the evaluation his skin rash 
was incorrect from a procedural standpoint. Rather, he 
contends that it should not have been reduced, essentially 
because the scar was still active and had not improved.

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The veteran will be notified 
at his latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level. Generally, if additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires. 38 
U.S.C.A. 5112(b)(6); 38 C.F.R. § 3.105.

On August 11, 2004, the RO notified the veteran of the 
proposed reduction and informed him of his right to submit 
additional evidence and to have a hearing as to why the 
proposed reduction should not be taken. He was informed that 
the proposed reduction would become effective on the first 
day of the month, following 60 days from the date of the 
letter. He was further informed that he had 60 days from the 
date of the letter to submit additional evidence and that he 
had 30 days from the date of the letter to request a hearing. 

On September 3, 2004, the RO received the veteran's request 
for a hearing; however, he did not submit additional evidence 
within the appropriate time frame. 
On October 13, 2004, the RO reduced the rating for the 
veteran's service-connected skin disability from 10 percent 
to noncompensable, effective January 1, 2005. On October 27, 
2004, the RO notified the veteran that his hearing was 
scheduled for November 17, 2004. On October 29, 2004, the RO 
notified the veteran that it had effected the reduction of 
his disability evaluation for his skin disorder.

At his hearing on November 17, 2004, the veteran submitted a 
significant amount of additional evidence in support of his 
contention that the reduction should not have taken place; 
and the following day, he filed his Notice of Disagreement. 
On March 31, 2005, he was issued a Statement of the Case, and 
the following month, he perfected his appeal by filing VA 
Form 9.

Evidence received in support of the veteran's appeal consists 
of records reflecting his treatment or examination by VA from 
February 1996 through August 2007; records from private 
health care providers reflecting the veteran's treatment from 
August 2004 through August 2006; records from the Social 
Security Administration; and the transcript of the November 
2004 hearing.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2007). The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The veteran's skin rash is rated by analogy to eczema. 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806. A 
noncompensable rating is warranted for eczema when less than 
5 percent of the entire body or less than 50 percent of 
exposed areas are affected, and; no more than topical therapy 
was required during the previous 12-month period. A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the previous 12-month period. 

Potentially applicable in rating the veteran's skin rash are 
the Diagnostic Code's applicable to rating disfigurement of 
the head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability. 38 C.F.R. § 4.118. 

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant a 10 
percent for an area or areas exceeding 6 square inches (39 
sq. cm.), while a 20 percent rating is warranted for an area 
or areas exceeding 12 square inches (77 sq. cm.). Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with 38 C.F.R. 
§ 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). A 
deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2). 

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater. A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (2). 

A 10 percent rating is also warranted for scars which are 
superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 
7803. An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1). A 10 percent rating 
is warranted for a superficial scar which is painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Other scars are rated base on the limitation of function of 
the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

During his hearing, the veteran testified that the rashes on 
his forearms which oozed at night and appeared 
intermittently, approximately every 2 to 3 months. He stated 
that they also affected his neck and ears. 

A review of the record discloses the intermittent nature of 
the veteran's skin disorder. For example, during an August 
2003 VA examination there were no skin lesions on the 
veteran's forearms. However, in November 2004, the veteran's 
private physician, J. G. E., M.D., found that the veteran had 
a few scabs over his arm overlying small erythematous 
papules. He noted 3 lesions over the left forearm which were 
somewhat pustular and reportedly itched a night. Although 
they appeared somewhat weepy, they were nontender and no 
discharge was expressed. 

During a February 2005 VA examination, the veteran had no 
current rashes on either forearm, however, there were scars 
at various locations on the veteran's forearms, which were 
indicative of infected areas, now healed. 

During VA treatment in November 2005, the veteran had a 
papular rash over various areas of his body. Yet, during a 
consultation by the VA Dermatology Service the following 
week, the veteran had no active rash. 

During his VA examination the following week, the veteran had 
a fine papular rash, more like a roughness on the 
anterolateral aspect of both forearms. There were some 
punctate lesions that looked slightly red, and the veteran 
reported some pruritis. The examiner noted, however, that 
such lesions covered less than 5 percent of the veteran's 
body surface. Moreover, the examiner stated that the 
veteran's skin rash had little to no affect on the veteran's 
activities of daily living.

During a VA examination in November 2006, it was noted that 
the veteran had bilateral eczematous patches on the dorsum of 
with mild hyperpigmentation and slightly raised residuals of 
small papules. However, it was not active and not 
disfiguring, and there was no tenderness or other pathologic 
characteristics. The rash on the left arm measured 18 cm by 6 
cm while that on the right forearm measured 15 cm by 5 cm. 
However, that area was found to be one percent of the total 
body and did not affect any exposed areas. Moreover, the 
examiner found that it had no relevance to the veteran's 
ability to obtain or maintain employment. In fact, the day 
following the November 2006 VA examination, a VA health care 
provider found that the veteran had no rashes or lesions. 

While the veteran's skin rash is intermittent in nature and 
primarily affects less than 5 percent of his entire body and 
less than 5 percent of the exposed areas, the foregoing 
evidence suggests that it is still active. When active, it 
can be productive of purulence and infection with resultant 
scarring. Such manifestations are analogous to and more 
nearly reflect the criteria associated with an unstable scar. 
Therefore, although the scar is, at times, productive of 
limited impairment with respect to employment or the 
performance of the activities of daily living, the Board 
finds that the manifestations more nearly reflect the 
criteria for a 10 percent rating. 




The weight of the evidence is in approximate balance and the 
claim will be granted on that basis. 38 U.S.C.A § 5107(b) 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (Observing that 
under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In arriving at this decision, the Board has considered the 
possibility of a still higher schedular rating. However, as 
noted above, the rash affects less than 5 percent of his 
entire body and less than 5 percent of the exposed areas. 
Moreover, the rash is not deep or attached to any underlying 
structures, nor does it affect the function of any affected 
part. Finally, the rash requires no more than treatment with 
topical medication. Indeed, there is no competent evidence of 
the need for intermittent systemic therapy. As such, the 
veteran's skin rash does not meet or more nearly approximate 
the criteria for a higher evaluation. Accordingly, it 
warrants no more than a 10 percent schedular rating.

ORDER

With respect to the issue of with respect to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
fatigue syndrome, the appeal is dismissed.

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for dementia claimed as memory loss, 
the appeal is dismissed.

With respect to the issue of entitlement to the issue of 
entitlement to a rating in excess of 40 percent for service-
connected spondylolysis and degenerative changes of the 
lumbar spine, the appeal is dismissed.

Entitlement to service connection for gastrointestinal 
disability is denied.

Restoration of a 10 percent disability rating for a skin rash 
is granted.
REMAND

The veteran seeks entitlement to service connection for 
disability, manifested by multiple joint and muscle pain. He 
contends that such manifestations are primarily the result of 
undiagnosed illness associated with his participation in the 
Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002 and Supp. 
2007); 38 C.F.R. § 3.317 (2007). However, due to a change in 
the applicable law and regulations, and the presentation of 
additional evidence relevant to that change, additional 
development of the record is warranted prior to further 
consideration by the Board. Accordingly, remand is warranted.

The RO has previously considered the veteran's claim for 
service connection for disability, manifested by multiple 
joint and muscle pain claim, the last time in October 1997. 
The veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement was not 
received with which to initiate an appeal. Therefore, that 
decision became final under the law and regulations then in 
effect. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1997). 

As noted above, since October 1997, there has been a 
liberalizing change in the law with respect to illnesses 
which are presumed to be the result of participation in the 
Persian Gulf War. In addition to irritable colon syndrome, 
qualifying chronic disability now includes fibromyalgia. 
Compensation and Pension Provisions of the Veterans Education 
and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539, 
34,542 (2003) (codified as revised at 38 C.F.R. 
§ 3.317(a)(2)(B)(2) (2007). 

In light of the liberalizing law, the claim for service 
connection for disability manifested by muscle and joint pain 
may be readjudicated de novo on the same factual basis as the 
previously denied claim. Spencer v. Brown, 4 Vet. App. 283, 
288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

In March 2008, following his hearing before, the undersigned 
Veterans Law Judge the veteran presented the report of a 
February 2008 consultation with the VA Rheumatology Service 
which suggested that he may now have fibromyalgia. Therefore, 
further development of the record is warranted to determine 
whether or not such disease is actually present. Accordingly, 
the claim of entitlement to service connection for disability 
manifested by muscle and joint pain is remanded for the 
following actions:

1. The RO/AMC will ascertain if the veteran has 
received any VA, non-VA, or other medical 
treatment for the disorder(s) at issue that is not
 evidenced by the current record.  The veteran 
should be provided with the necessary 
authorizations
 for the release of any treatment records not 
currently
on file.  The RO/AMC should then obtain these
records and associate them with the claims folder.  

2. Schedule the veteran for an orthopedic 
examination determine the nature and 
etiology of any disability manifested by 
muscle and joint pain found to be 
present. 

The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record. If the examiner is unable to 
render an opinion without resort to 
speculation, he or she should so 
state. In particular: 

(i) If disability manifested 
by muscle and joint pain is 
diagnosed, the examiner must 
identify and explain the 
elements supporting the 
diagnosis. In particular, a 
diagnosis of fibromyalgia must 
be ruled in or ruled out.

(ii) In responding to this 
inquiry, the examiner is also 
to note the medical evidence 
(e.g., medical reports, 
treatment records, etc.) of 
record as to the veteran's 
musculoskeletal defects, 
beginning with his acceptance 
into military service in 1990.

(iii) When the foregoing 
actions have been completed, 
the examiner must render an 
opinion as to the etiology of 
any musculoskeletal disability 
found to be present. This must 
include, but is not limited to, 
any relationship between the 
between any disability 
manifested by muscle and joint 
pain and the veteran's 
participation in the Persian 
Gulf War.

3. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for disability 
manifested by muscle and joint pain. 

The RO/AMC must ensure that all directed factual 
and medical development as noted above is 
completed. If the event that the examination report 
do not contain sufficient detail, the RO/AMC must 
take any appropriate action by return of the report 
to the examiner for corrective action. See 38 
C.F.R. § 4.2 (If the findings on an examination 
report, it is incumbent upon the rating board to 
return the report as inadequate for evaluation 
purposes.). 

If the benefits sought on appeal are not granted to 
the veteran's satisfaction, he and his 
representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity 
to respond. Thereafter, if in order, the case 
should be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran is advised that it is his responsibility to 
report for the examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examinations, documentation should be obtained which shows 
that notice scheduling the examinations was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


